Citation Nr: 0905818	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-21 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a temporary total rating beyond November 
1, 2004 based on surgery on September 29, 2004, and 
subsequent convalescence for left retropatellar pain 
syndrome.

2.  Entitlement to an increased rating for left retropatellar 
pain syndrome, postoperative.

3.  Entitlement to an effective date prior to December 7, 
2006 for the grant of 30 percent rating for left 
retropatellar pain syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The veteran had active service from September 1990 to October 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on the veteran's appeal of rating decisions of the Department 
of Veterans Affairs (VA) Regional Offices (ROs).  In July 
2004, the RO in Waco, Texas, denied a claim for an increased 
rating for service-connected left retropatellar pain 
syndrome, postoperative.  In March 2005, the RO in Phoenix, 
Arizona, granted a temporary total rating of 100 percent from 
September 29, 2004 to November 1, 2004, for surgery and 
convalescence for left retropatellar pain syndrome, 
postoperative.  In December 2006, the RO in Waco, Texas, 
granted the veteran's increased rating claim, to the extent 
that it assigned a 30 percent rating, with an effective date 
of December 7, 2006.  

The veteran has referred to an X-ray finding suggesting 
fracture lines on her left tibia caused by or connected to 
her service-connected left retropatellar pain syndrome, 
postoperative.  Since the issue of service connection for 
this has not been adjudicated by the agency of original 
jurisdiction, the issue is referred back to the RO for 
further development.  

In October 2008, the veteran did not appear at a hearing 
before the Board.  Without good cause shown for the failure 
to appear, the request for the hearing is deemed withdrawn.  
38 C.F.R. § 20.704(d) (2008).

The increased rating and earlier effective date issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  From September 29, 2004 to November 30, 2004, following 
surgery to treat left retropatellar pain syndrome, the 
veteran demonstrated severe postoperative residuals such as 
therapeutic immobilization of one major joint, and the 
necessity for continued use of crutches (regular weight-
bearing prohibited).  

2.  After November 30, 2004, the veteran has not demonstrated 
severe postoperative residuals such as incompletely healed 
surgical wounds, therapeutic immobilization of one major 
joint or more, application of a body cast, the necessity for 
house confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).  


CONCLUSION OF LAW

The criteria for a temporary total disability rating based on 
convalescence following left retropatellar pain syndrome 
surgery from September 29, 2004 to November 30, 2004, and no 
longer, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 4.30 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Temporary Total Disability

In March 2005, the RO granted a temporary total rating due to 
convalescence following the left retropatellar pain syndrome 
surgery on September 29, 2004 to November 1, 2004, or 
approximately one month.  The veteran asserts that an 
extension is warranted beyond November 1, 2004.  She asserts 
that she could not return to work for eight weeks following 
her surgery, that she required five months of therapy 
following her surgery, and that she had limited functioning 
upon her return to work.  See veteran's notice of 
disagreement, received in March 2005; veteran's letters, 
received in October 2005, January 2006.

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1 (2008), the veteran's service medical records 
show that in October 1990, she fell on her left knee during 
physical training.  X-rays, taken in November 1990 and August 
1991, were normal.  After her injury, she received treatment 
for left knee symptoms a number of times during service and 
was separated due to her injury.  She continued to receive 
treatment subsequent to separation from service, with 
diagnoses of patellofemoral syndrome.  A January 1992 VA 
examination report noted that the veteran complained of left 
knee pain in the area of the patellofemoral compartment, and 
an essentially full range of motion, see 38 C.F.R. § 4.71a, 
Plate II, and that the left knee joint was stable in all 
planes and in all directions.  The diagnosis stated that 
there was no objective evidence to account for the 
symptomatic subjective symptoms.  A June 1998 VA examination 
report noted complaints of left knee pain with no evidence of 
instability or locking, a normal X-ray, and an essentially 
full range of motion.  Private treatment reports show that in 
February 2003, the veteran underwent a left knee arthroscopy 
and resection synovectomy.  The medial and lateral meniscus 
ligaments, and the ACL (anterior cruciate ligament) were all 
noted to be intact.  The postoperative diagnoses were left 
knee plica and soft tissue shelf.  

In a rating decision, dated in January 1994, the RO granted 
service connection for left retropatellar pain syndrome, 
evaluated as 10 percent disabling.  There was no appeal, and 
the RO's decision became final.  See 38 U.S.C.A. § 7105(c) 
(West 2002).  

Reports from Metro Surgery Center show that on September 29, 
2004, the veteran underwent a left knee arthroscopy, 
synovectomy, lateral retinacular release, open VMO 
advancement and tibial tubercle osteotomy for patellar re-
alignment.  A private X-ray report, dated in September 2004, 
notes two surgical pins transfixing the proximal shaft of the 
tibia, with fracture lines in this region, the presence of a 
surgical drain, and "near anatomic" alignment.  A report 
from East Valley Physical Therapy (EVPT), dated December 8, 
2004, notes that the veteran was ambulating with bilateral 
crutches until approximately the end of November 2004.  
Thereafter, she began ambulating with the assistance of a 
single crutch and could achieve partial weight bearing.  She 
also used an immobilizer "only in the community at this 
time."  She complained of swelling and buckling, and one 
episode of hyperextension.  On examination, there was 3.5 
centimeter disparity in girth of the distal quadriceps (with 
greater girth on the right extremity).  Strength was 2/5, 
with "near full extension" and active flexion to 97 
degrees.  She ambulated with a single axillary crutch and 
partial weight-bearing.  She was recommended for two to three 
sessions of therapy for the next month, followed by 
reassessment.  

The next relevant report indicating post-surgical treatment 
is an EVPT report, dated in September 2005, which states that 
the veteran was last seen in April 2005, at which time she 
had deficits in patellar stabilization and functioning, with 
left knee pain and swelling.  

A June 2005 report from North Phoenix Orthopedic Surgeons 
(NPOS) notes complaints of left knee pain and left patella 
instability with lateral subluxation and chondromalacia, and 
essentially full range of left knee motion, see 38 C.F.R. 
§ 4.71a, Plate II, and that the knee was stable to 
varus/valgus stress.  

Private reports dated as of September 2005 further indicate 
that the veteran was advised to avoid stairs and climbing, 
and that she was advised to live in single-story housing.  

A temporary total convalescent rating contemplates only a 
temporary period of time required by a veteran to recover 
from the immediate effects of surgery.  38 C.F.R. § 4.30.  
Thereafter, any chronic residual disability after surgery is 
rated under the schedular criteria for the knee and not rated 
under 38 C.F.R. § 4.30.

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge if the hospital 
treatment of the service-connected disability resulted in (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a).

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 
months beyond the initial 3 months may be made under § 
4.30(a)(1), (2), or (3) and extensions of 1 or more months up 
to a 6 month period may be made under § 4.30(a)(2) or (3).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions." 38 C.F.R. 
§ 4.6. 

The Board finds that, for the period ending November 30, 
2004, the criteria for a temporary total rating have been 
met.  Specifically, the evidence is sufficient to show that 
the veteran's left knee disability was manifested by severe 
post-operative residuals.  In this regard, 38 C.F.R. § 
4.30(b) provides several examples of what post-operative 
residuals may include, but does not indicate that the 
criteria are limited to such examples.  In this case, the 
veteran could not work upon physician's orders through the 
end of November 2004.  The evidence indicates that she had 
therapeutic immobilization of her left knee, and that she 
needed crutches to achieve no-weight bearing status.  On 
balance, the Board believes the veteran's surgery and 
convalescence demonstrated acute serious post-operative 
residuals, instead of the chronic residuals that are covered 
by the regular schedular criteria, until the end of November 
2004.  

The criteria for a temporary total rating are not shown to 
have been met after November 30, 2004.  While the veteran 
continued to have complaints of knee pain well after her 
surgery, the criteria for a temporary total rating based on 
convalescence rating are, as just noted, based on more than 
pain.  The veteran must demonstrate severe post-operative 
residuals and a period of time needed for convalescence.   38 
C.F.R. § 4.30(a).  In this case, the evidence shows that the 
veteran continued her physical therapy, and that, at least 
for a while, she needed one crutch for partial weight 
bearing.  It appears that she was able to return to work, and 
that she began to use one crutch to assist in ambulation, 
rather than to avoid putting any weight on her lower 
extremities.  The applicable criteria reference the use of 
assistive devices that avoid any weight bearing, not the use 
of assistive devices that help the patients ambulate, or 
function with some weight bearing.  To the extent that the 
veteran argues for an extended period of convalescence 
because of the long period of physical therapy, the veteran's 
need for physical therapy is not one of the criteria for 
extension of convalescence under 38 C.F.R. § 4.30.  
Furthermore, there is no evidence of relevant treatment for 
over three months subsequent to the December 8, 2004 EVPT 
report.  See notation of last treatment in April 2005 (as 
noted in the September 2005 EVPT report).  In summary, the 
period after November 30, 2004 is not shown to have been 
manifested by severe post-operative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint, 
application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair.  Absent such findings, the criteria for extending 
the temporary total rating beyond November 30, 2004, have not 
been met.  


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
her.  In a letter, dated in January 2004, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The January 2004 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  In March 2006, the veteran was 
afforded sufficient notice, and to the extent that the claim 
has been granted, any error in the failure to provide notice 
involving the downstream elements of rating and effective 
date is harmless at this time, and can be corrected by the RO 
following the Board's decision.  To the extent that the claim 
has been denied, any questions as to the disability rating or 
the appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

The Board further finds that any VCAA notice errors did not 
affect the essential fairness of the adjudication as VA has 
obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); see also Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 46 (2008).  Specifically, a number of submissions 
have been received subsequent to the December 2005 statement 
of the case (which included the relevant criteria).  They 
indicate actual knowledge of the issue on appeal, as well as 
the right to submit additional evidence and of the 
availability of additional process.  As both actual knowledge 
of the veteran's procedural rights, and the evidence 
necessary to substantiate the claim, have been demonstrated 
and she, or those acting on her behalf, have had a meaningful 
opportunity to participate in the development of her claim, 
the Board finds that no prejudice to the veteran will result 
from proceeding with adjudication without additional notice 
or process.  Furthermore, as discussed below, it appears that 
VA has obtained all relevant evidence.  Id.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  The veteran has been afforded an 
examination.  

Simply stated, to the extent that the claim has been denied, 
the Board finds that the post-service medical record provides 
evidence against this claim.  The Board therefore concludes 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

An extension of a temporary total rating based on 
convalescence following knee surgery for left retropatellar 
pain syndrome from September 29, 2004, to November 30, 2004, 
and no longer, is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

With regard to the claim of entitlement to an increased 
rating for service-connected left retropatellar pain 
syndrome, in May 2003, the veteran filed her claim for an 
increased rating.  In July 2004, the RO denied the claim, and 
the veteran appealed.  As stated in Part I, the Board has 
determined that the criteria for a temporary total rating 
have been met for the period from September 29, 2004 to 
November 30, 2004.  In addition, in December 2006, the RO 
assigned a 30 percent rating, with an effective date of 
December 7, 2006.  Since this increase did not constitute a 
full grants of the benefits sought, the increased rating 
issues remain in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).   Finally, in January 2008, the RO assigned a 
temporary total rating for the period from December 19, 2006 
to January 31, 2007.  

Given the foregoing, a 10 percent rating is in effect from 
the beginning of the appeal period until December 7, 2006, a 
temporary total rating (i.e., a 100 percent rating) are in 
effect between September 29, 2004 and November 30, 2004, and 
from December 19, 2006 to January 31, 2007, and a 30 percent 
rating is in effect as of December 7, 2006.  

The veteran's representative has argued that the veteran's 
symptoms for this disability have worsened since her most 
recent examination (in December 2006).  See Appellant's 
Brief, dated in December 2008 (citing Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); Olson v. Principi, 3 Vet. App. 
480, 482 (1992)).  

In the absence of adequate medical information, VA will 
schedule an examination for the purpose of assessing the 
level of disability.  38 C.F.R. § 3.814(d)(3) (2008).

Given the evidence of possible increased disability, 
additional development is in order.  See VAOPGCPREC 11-95 
(1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last 
examination). Under the circumstances, the Board concludes 
that a remand is required for the scheduling of an 
examination of the veteran's service-connected left 
retropatellar pain syndrome.  

With regard to the issue of entitlement to an effective date 
prior to December 7, 2006 for the grant of 30 percent rating 
for left retropatellar pain syndrome, the effective date in 
issue, as well as the medical evidence pertaining to this 
issue, are within the scope appeal period for the increased 
rating issue.  Under the circumstances, the earlier effective 
date issue must therefore be considered to be "inextricably 
intertwined" with the issue of entitlement to an increased 
rating for left retropatellar pain syndrome.  See generally 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  Therefore, adjudication of this 
claim must be deferred.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 
(2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for her left knee symptoms 
since March 2007 (i.e., since the most 
recent medical evidence of record).  
After securing any necessary releases, 
the RO should obtain these records.  

2.  The veteran should be afforded an 
examination to determine the current 
extent of her service-connected left 
retropatellar pain syndrome, 
postoperative.    

3.  The RO should then readjudicate the 
issues on appeal. If either of the 
determinations remains unfavorable to the 
appellant, she should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered. The 
appellant should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


